Case 1:20-cv-04507-EK-LB Document 5 Filed 11/20/20 Page 1 of 6 PageID #: 106



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

ALI FRAY,

                       Plaintiff,                  MEMORANDUM & ORDER
                                                   20-CV-4507(EK)(LB)
                -against-

CITY OF NEW YORK AND KAREEM J.
ANDERSON,

                       Defendants.

------------------------------------x

ERIC KOMITEE, United States District Judge:

            On November 2, 2020, Plaintiff Ali Fray, proceeding

pro se, brought this action against the City of New York and

NYPD officer Kareem J. Anderson for, among other things, false

arrest and malicious prosecution under 42 U.S.C. § 1983.            The

Court grants Plaintiff’s request to proceed in forma pauperis

(“IFP”) but dismisses his complaint.        Plaintiff may, if he

chooses, submit an amended complaint by December 21, 2020.

                              I.    Background

            The Court reads the complaint as follows: NYPD

officers arrested Plaintiff on June 17, 2005 and June 17, 2006.

ECF No. 1 at 2-3.    On the latter date, officers strip-searched

Plaintiff twice; they also injured him when they handcuffed him.

Id. at 3-4.    They then prepared false reports to prosecutors




                                     1
Case 1:20-cv-04507-EK-LB Document 5 Filed 11/20/20 Page 2 of 6 PageID #: 107



about the circumstances of his arrest and the crimes he

committed.   Id. at 4.

           Plaintiff also identifies certain dates whose

significance to his underlying claims is unclear.           He claims he

was sentenced on December 2, 2005 (presumably in connection with

his June 17, 2005 arrest).      Id. at 5.    He also alleges that

separate criminal charges were brought against him and/or

dismissed on the following dates:        June 21, 2006, September 15,

2006, November 11, 2006 and November 13, 2006.          Id. at 6

(describing these as “detainment dates”); id. (on these dates,

his “charges were adjourned in contemplation of dismissal or

dismissed”).   He further claims he was detained on February 9,

2008 pursuant to a January 14, 2008 indictment, and that he was

sentenced on December 16, 2010 (presumably in relation to these

proceedings), id. at 5-6.      Plaintiff states that May 10, 2020

was the “last time” he “was detained.”        Id. at 7.     The complaint

attaches a variety of documents, many of which do not appear

relevant to Plaintiff’s claims as presented.          Plaintiff seeks

declaratory relief, damages, and an order vacating his

convictions.

                         II.   Standard of Review

           Under the IFP statute, 28 U.S.C. § 1915(e)(2), a

district court must dismiss a complaint if it is frivolous or

malicious, fails to state a claim on which relief may be

                                     2
Case 1:20-cv-04507-EK-LB Document 5 Filed 11/20/20 Page 3 of 6 PageID #: 108



granted, or seeks monetary relief from a defendant who is immune

from such relief.    See 28 U.S.C. § 1915(e)(2)(B).         District

courts read pro se complaints “to raise the strongest arguments

that they suggest.”     Fowlkes v. Ironworkers Local 40, 790 F.3d

378, 387 (2d Cir. 2015) (quotations and citations omitted).

                              III. Discussion

           Actions brought under Section 1983 are subject to

a three-year statute of limitations.        See Shomo v. City of

New York, 579 F.3d 176, 181 (2d Cir. 2009); see also Pearl

v. City of Long Beach, 296 F.3d 76, 79 (2d Cir. 2002).            It

appears that Plaintiff’s claims all accrued more than three

years before he filed this complaint in November 2020.

Accordingly, they are time-barred.

           The statute of limitations for false-arrest claims

“begins to run at the time the claimant becomes detained

pursuant to legal process,” Wallace v. Kato, 549 U.S. 384, 397

(2007), such as when the plaintiff “is bound over by a

magistrate or arraigned on charges,” id. at 389; Cooper v. City

of New York, No. 17-CV-1517, 2019 WL 3642996, at *13 (E.D.N.Y.

Aug. 5, 2019).    Similarly, an excessive-force claim “accrues

when the use of force occurred,” Wharton v. Cnty. of Nassau, No.

07-CV-2137, 2010 WL 3749077, at *9 (E.D.N.Y. Sept. 20, 2010)

(quoting Singleton v. City of New York, 632 F.2d 185, 191 (2d

Cir. 1980)), and an unlawful-search claim accrues when the

                                     3
Case 1:20-cv-04507-EK-LB Document 5 Filed 11/20/20 Page 4 of 6 PageID #: 109



search takes place, Forbes v. City of New York, No. 15-CV-3458,

2016 WL 6269602, at *3 (S.D.N.Y. Oct. 26, 2016).          Finally, the

statute of limitations for malicious-prosecution claims begins

to run when the prosecution terminates in the plaintiff’s favor,

Spak v. Phillips, 857 F.3d 458, 462 (2d Cir. 2017); here, the

documents attached to the complaint indicate that the charges

against him were dismissed on November 17, 2006; January 17,

2007; and March 19, 2008, respectively, ECF No. 1 at 34-36.

Because all these events took place more than three years before

Plaintiff filed this complaint in November 2020, his claims

appear to be time-barred.

           Finally, to the extent Plaintiff seeks to have any

convictions vacated, Section 1983 is not the proper way to

pursue such relief.     See Preiser v. Rodriguez, 411 U.S. 475,

489-90 (1973).    Plaintiff may be able to seek this relief by way

of a writ of habeas corpus under 28 U.S.C. § 2254.           See

Wilkinson v. Dotson, 544 U.S. 74, 78-82 (2005).

                            IV.   Leave to Amend

           In light of Plaintiff’s pro se status, the Court

grants him until December 21, 2020 to file an amended complaint.

Should Plaintiff choose to amend his complaint, he must follow

the below guidance.     If he wishes to press the claims described

above (false arrest, malicious prosecution, excessive force,

and/or unlawful search), his amended complaint must clearly

                                     4
Case 1:20-cv-04507-EK-LB Document 5 Filed 11/20/20 Page 5 of 6 PageID #: 110



state the date each arrest occurred, the charges that were

filed, and the outcome of each proceeding, including whether he

was convicted or whether the charges were dismissed, and the

dates that these events occurred.        If possible, Plaintiff should

attach any court documents regarding the outcome of these

criminal proceedings.     If Plaintiff has no claims that accrued

within the applicable limitations period described above, he

must also explain why he is filing these actions at this late

stage, including any circumstances that prevented him from

filing them during the applicable limitations period.

           Plaintiff’s amended complaint must be labeled as an

“amended complaint,” bear the same docket number as this Order,

and must be filed by December 21, 2020.         The amended complaint

will completely replace the original in all respects, so

Plaintiff should include all the allegations he wishes to pursue

in the amended complaint.      Put differently, Plaintiff should

treat the amended complaint as if it were a blank slate and

pretend the original complaint does not exist.

                              V.    Conclusion

           For these reasons, Plaintiff’s complaint is dismissed.

See 28 U.S.C. § 1915(e)(2)(B).       If Plaintiff fails to file an

amended complaint by December 21, 2020, judgment shall enter,

and this case will be closed.       If Plaintiff files an amended

complaint within the time allowed, it will be reviewed, again,

                                     5
Case 1:20-cv-04507-EK-LB Document 5 Filed 11/20/20 Page 6 of 6 PageID #: 111



under 28 U.S.C. § 1915(e)(2)(B).         The Court certifies pursuant

to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith and therefore in forma pauperis

status is denied for the purpose of any appeal.          See Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).



     SO ORDERED.

                                   ___s/ Eric Komitee________________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:     November 20, 2020
           Brooklyn, New York




                                     6
